



Exhibit 10.5



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



Noden Pharma DAC
Investment and Stockholders’ Agreement
This Investment and Stockholders’ Agreement (this “Agreement”) is entered into
as of July 1, 2016, by and among Noden Pharma DAC, a designated activity company
limited by shares organized under the Laws of Ireland (the “Company”), PDL
BioPharma, Inc., a Delaware corporation (“PDL”), Elie Farah (“Farah”) and the
other Persons listed on Annex A (as it may be amended from time to time in
accordance with this Agreement) attached hereto (collectively, the “Management
Stockholders” and, together with Farah, the “Minority Stockholders”). Each of
the parties to this Agreement (other than the Company) and any other Person who
shall become a party to or agree to be bound by the terms of this Agreement
after the date hereof is sometimes hereinafter referred to as a “Stockholder”.
WHEREAS, the Company has entered into that certain Asset Purchase Agreement
dated as of May 24, 2016 (the “APA”) by and between Novartis AG, a company
organized under the Laws of Switzerland (“NAG”), Novartis Pharma AG, a company
organized under the Laws of Switzerland (“NPAG”), Speedel Holding AG, a company
organized under the Laws of Switzerland (together with NAG and NPAG,
“Novartis”), and the Company (the “Acquisition”);
WHEREAS, prior to the date hereof, PDL paid to Novartis on behalf of the Company
amounts equal to [***] pursuant to an [***];
WHEREAS, prior to the date hereof, PDL paid to the Company an amount equal to
$88, for which PDL received eighty-eight (88) ordinary shares of $1.00 each of
the Company (the “Initial PDL Ordinary Shares”);
WHEREAS, prior to the date hereof, Farah paid to the Company an amount equal to
$6, for which Farah received six (6) ordinary shares of $1.00 each of the
Company (the “Initial Farah Ordinary Shares”);
WHEREAS, the Company effected a stock split, such that the Initial PDL Ordinary
Shares and the Initial Farah Ordinary Shares were renominalised into ordinary
shares of the Company of $0.10 each (the “Ordinary Shares”), with PDL holding
eight hundred and eighty (880) Ordinary Shares and Farah holding sixty (60)
Ordinary Shares after such stock split;
WHEREAS, subsequent to the stock split, (i) PDL paid to the Company an amount
equal to $792, for which PDL received seven-thousand nine-hundred and twenty
(7,920) Ordinary Shares and (ii) Farah paid to the Company an amount equal to
$54, for which Farah received five-hundred and forty (540) Ordinary Shares
(together with the Initial Farah Ordinary Shares, as adjusted for the
above-mentioned stock split, the “Farah Ordinary Shares”);
WHEREAS, the Company will issue to PDL and Farah preferred shares of $0.01 each
(the “Preferred Shares”) as provided herein;


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
1



--------------------------------------------------------------------------------





WHEREAS, the Company will issue to Farah Preferred Shares as provided herein;
WHEREAS, from time to time, as determined by the board of directors of the
Company (the “Board”), the Company shall issue Ordinary Shares to Management
Stockholders;
WHEREAS, the Company and the Stockholders desire, for their mutual benefit and
protection, to enter into this Agreement to set forth their respective rights
and obligations with respect to the capital stock of the Company (the “Shares”);
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby agree
as follows:



Section 1.
Definitions



1.1Definitions. The following terms, as used herein, have the following
respective meanings:


“Acquisition” shall have the meaning set forth in the recitals.
“Adverse Disclosure” means public disclosure of material non-public information,
which disclosure in the good faith judgment of the Board of the Company, after
consultation with counsel to the Company, (i) would be required to be made in
any Registration Statement so that such Registration Statement would not be
materially misleading, (ii) would not be required to be made at such time but
for the filing of such Registration Statement and (iii) the Company has a bona
fide business purpose for not disclosing publicly.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person; provided that no Management Stockholder shall be deemed an Affiliate of
the Company or any of its Subsidiaries or parent entities for purposes of this
Agreement.
“Agreement” shall have the meaning set forth in the preamble.
“Anniversary Consideration” shall have the meaning set forth in Section 3.1(a).
“APA” shall have the meaning set forth in the recitals.
“Board” shall have the meaning set forth in the recitals.
“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in New York, New York or Dublin, Ireland are required
or authorized by Law or executive order to be closed.
“CEO Director” shall have the meaning set forth in Section 7.1.


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
2



--------------------------------------------------------------------------------







“Change of Control” means (i) other than the Acquisition and any investments in
the Company related thereto, the acquisition (in one or a series of
transactions) by one (1) or more related or affiliated entities or Persons of
more than fifty percent (50%) of the outstanding voting securities of the
Company, (ii) the sale or other disposition of all or substantially all of the
assets of the Company or (iii) the merger or consolidation of the Company with
or into another entity, as a result of which merger or consolidation the holders
of the outstanding voting securities of the Company immediately prior to such
transaction will hold less than fifty percent (50%) of the outstanding voting
securities of the surviving entity immediately after such transaction.
“Company” shall have the meaning set forth in the preamble.
“Company Constitution” means the Constitution of the Company.
“Company Group” means an Employer, the Company or any of their respective
parents, subsidiaries or Affiliates, excluding PDL.
“Directors” shall have the meaning set forth in Section 7.1.
“Drag-Along Buyer” shall have the meaning set forth in Section 8.4(e).
“Drag-Along Transfer” shall have the meaning set forth in Section 8.4(a).
“Employer” means the Company or any of the Company’s Affiliates that employs on
a full-time basis, or has otherwise engaged, a Minority Stockholder, whether or
not pursuant to a written agreement relating to such employment or engagement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
[***] shall have the meaning set forth in the recitals.
“Fair Market Value” means, as of any time, other than with respect to a request
for conversion under Section 5, the intrinsic value of an Ordinary Share, as
determined by the Board in good faith after taking into account any relevant
factors that the Board deems determinative of the value of the Ordinary Shares
on the following basis: (a) prior to the existence of a public market for the
Ordinary Shares, the value of the Ordinary Shares as determined in good faith by
the Board based on an independent third party engaged by the Company, at the
Company’s expense, to calculate the fair market value of Ordinary Shares; or (b)
if a public market for the Ordinary Shares exists, (i) the closing price on such
day of the Ordinary Shares as reported on the principal securities exchange on
which the Ordinary Shares are then listed or admitted to trading or (ii) if not
so reported, as furnished by any member of FINRA selected by the Board. For
purposes of determining the Fair Market Value of an Ordinary Share, such value
shall in no event take into account any options to acquire Shares,


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
3



--------------------------------------------------------------------------------





Black-Scholes or similar value of such Ordinary Share, all as determined by the
Board in good faith.
“Farah” shall have the meaning set forth in the preamble.
“Farah Ordinary Shares” shall have the meaning set forth in the recitals.
“Farah Preferred Shares” shall have the meaning set forth in Section 2.2(c).
“FINRA” means the Financial Industry Regulatory Authority.
“Initial Closing” shall have the meaning set forth in Section 2.2(a).
“Initial Closing Date” shall have the meaning set forth in Section 2.2(a).
“IPO” means the first Underwritten Offering of a member of the Company Group.
“Issuer Free Writing Prospectus” means an issuer free writing Prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.
“Joinder” shall have the meaning set forth in Section 8.1.
“Joint Director” shall have the meaning set forth in Section 7.1.
“Law” shall mean any statute, law, ordinance, rule or regulation of any
governmental body or agency.
“Lien” means, with respect to any asset (including, without limitation, any
security), any mortgage, lien, pledge, charge, security interest or encumbrance
of any kind.
“Loss” or “Losses” shall have the meaning set forth in Section 9.2(a).
“Management Incentive Plan” shall have the meaning set forth in Section 4.1.
“Management Stockholders” shall have the meaning set forth in the preamble.
“Milestone 1 Consideration” shall have the meaning set forth in Section 3.1(b).
“Milestone 2 Consideration” shall have the meaning set forth in Section 3.1(c).
“Milestone 3 Consideration” shall have the meaning set forth in Section 3.1(d).
“Milestone 4 Consideration” shall have the meaning set forth in Section 3.1(e).
“Milestone Payments” shall have the meaning set forth in the APA.


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
4



--------------------------------------------------------------------------------







“Minority Stockholders” shall have the meaning set forth in the preamble.
“NAG” shall have the meaning set forth in the recitals.
“Necessary Action” means, with respect to a specified result, all actions, to
the fullest extent permitted by applicable Law, necessary to cause such result,
including, without limitation, (i) voting or providing a written consent or
proxy with respect to the Shares, (ii) causing the adoption of Stockholders’
resolutions and amendments to the Company Constitution, (iii) executing
agreements and instruments, including any instruments of transfer with respect
to the Shares, as applicable, and (iv) making, or causing to be made, with
governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result.
“Novartis” shall have the meaning set forth in the recitals.
“NPAG” shall have the meaning set forth in the recitals.
“Order” shall mean any judgment, cease-and-desist or other order, injunction,
decree, ruling, writ, permit, assessment, arbitration award or license of any
governmental body or agency or any arbitrator.
“Ordinary Share Equivalents” means securities (including, without limitation,
warrants and options) exercisable, exchangeable or convertible into Ordinary
Shares.
“Ordinary Shares” shall have the meaning set forth in the recitals.
“PDL” shall have the meaning set forth in the preamble.
“PDL Conversion Price” means the [***] as reported by the Wall Street Journal
(or similar publication if the Wall Street Journal is not available) for [***]
“PDL Directors” shall have the meaning set forth in Section 7.1.
“PDL Stock” shall have the meaning set forth in Section 5.1.
“Permitted Transferee” means a Person that has acquired one (1) or more Shares
in a manner permitted by this Agreement
“Permitted Transfers” shall have the meaning set forth in Section 8.7.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, trust, association, unincorporated organization or
other entity.
“Piggyback Notice” has the meaning set forth in Section 9.1(a).
“Piggyback Registration” has the meaning set forth in Section 9.1(a).


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
5



--------------------------------------------------------------------------------







“Preferred Shares” shall have the meanings set forth in the recitals.
“Pro Rata Portion” means:
(a)    for purposes of Section 8.4, a number of Ordinary Shares determined by
multiplying (i) the aggregate number of Ordinary Shares held by the Minority
Stockholder by (ii) a fraction, the numerator of which is the aggregate number
of Ordinary Shares proposed to be Transferred by PDL and/or its Affiliates to
the Drag-Along Buyer and the denominator of which is the aggregate number of
Ordinary Shares held by PDL (or any Affiliate of PDL to which PDL has
Transferred its Shares);
(b)    for purposes of Section 8.5, a number of Ordinary Shares determined by
multiplying (i) the total number of Ordinary Shares proposed to be Transferred
by PDL and/or its Affiliates to the proposed Transferee by (ii) a fraction, the
numerator of which is the number of Ordinary Shares held by such Minority
Stockholder and the denominator of which is the aggregate number of Ordinary
Shares held by all Stockholders; and
(c)    for purposes of Section 9.1(a) (with respect to a Piggyback
Registration), a number of Registrable Securities determined by multiplying (i)
the total number of Registrable Securities held by each Stockholder receiving a
Piggyback Notice by (ii) a fraction, the numerator of which is the number of
Registrable Securities proposed to be Registered in the applicable Piggyback
Registration by PDL, less the number of Registrable Securities that PDL shall
withdraw from such Piggyback Registration pursuant to Section 9.1(c) and the
denominator of which is the aggregate amount of Registrable Securities held by
PDL as of the date PDL elects to include Registrable Securities in such
Registration Statement or on the date of such withdrawal, as applicable.
“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.
“Public Offering” means any public offering and sale of equity securities of the
Company or its successors for cash pursuant to an effective Registration
Statement (other than on Form S-4, S-8 or a comparable form) under the
Securities Act or a comparable Registration Statement under the Laws of another
jurisdiction, should such an offering take place outside of the United States.
“Registrable Securities” means any Shares held by any Stockholder and any
securities held by any Stockholder that may be issued or distributed or be
issuable or distributable in respect of any Shares by way of conversion,
exercise, dividend, stock split or other distribution, merger, consolidation,
exchange, recapitalization or reclassification or similar transaction, in each
case whether now owned or hereinafter acquired; provided that any such
Registrable Securities shall cease to be Registrable Securities to the extent
(i) a Registration


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
6



--------------------------------------------------------------------------------





Statement with respect to the sale of such Registrable Securities has become
effective under the Securities Act, or under the Laws of another jurisdiction
should a Public Offering take place outside of the United States, and such
Registrable Securities have been disposed of in accordance with the plan of
distribution set forth in such Registration Statement, (ii) such Registrable
Securities have been distributed pursuant to Rule 144 of the Securities Act (or
any similar or analogous rule promulgated under the Securities Act) and new
certificates for them not bearing a legend restricting Transfer shall have been
delivered by the Company, (iii) such Registrable Securities shall have been
otherwise Transferred and new certificates for them not bearing a legend
restricting Transfer under the Securities Act shall have been delivered by the
Company and such securities may be publicly resold without Registration under
the Securities Act, (iv) a Registration Statement on Form S-8 (or any successor
form) covering such securities is effective, (v) in the case of a Stockholder
who is not an Affiliate (as such term is defined in Rule 12b-2 under the
Exchange Act) of the Company, all remaining Registrable Securities held by such
Stockholder may immediately be sold under Rule 144 (or any similar provision
then in force) under the Securities Act and without any volume or manner of sale
restrictions or (vi) such security ceases to be outstanding. For the avoidance
of doubt, it is understood that, with respect to any Registrable Securities for
which a Stockholder holds vested but unexercised options or other Ordinary Share
Equivalents at such time exercisable for, convertible into or exchangeable for
Ordinary Shares, to the extent that such Registrable Securities are to be sold
pursuant to this Agreement, such Stockholder must exercise the relevant option
or exercise, convert or exchange such other relevant Ordinary Share Equivalent
and Transfer the underlying Registrable Securities (in each case, net of any
amounts required to be withheld by the Company in connection with such
exercise).
“Registration” means a registration with the SEC of the Company’s equity
securities for offer and sale to the public under a Registration Statement, or a
comparable registration under the Laws of another jurisdiction should an
offering take place outside of the United States. The term “Register” shall have
a correlative meaning.
“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, or a comparable registration statement under the Laws
of another jurisdiction, should a Public Offering take place outside of the
United States, including the related Prospectus, amendments and supplements to
such registration statement, including pre- and post-effective amendments, and
all exhibits and all material incorporated by reference in such registration
statement; provided, however, that the term “Registration Statement” without
reference to a time includes such Registration Statement, as amended by any
post-effective amendments, as of the time of first contract of sale for the
Registrable Securities.
“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.
“Right of First Refusal” shall have the meaning set forth in Section 8.6(b).


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
7



--------------------------------------------------------------------------------







“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.
“Shares” shall have the meaning set forth in the preamble.
“Stockholder” shall have the meaning set forth in the preamble.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one (1) or more of the
other Subsidiaries of that Person or a combination thereof, or (b) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one (1) or more Subsidiaries of that Person or a combination
thereof. For purposes hereof, a Person or Persons shall be deemed to have a
majority ownership interest in a limited liability company, partnership,
association or other business entity if such Person or Persons shall be
allocated a majority of limited liability company, partnership, association or
other business entity gains or losses or shall be or control the managing
director or general partner of such limited liability company, partnership,
association or other business entity.
“Transaction Closing” means the date on which the Acquisition is consummated in
accordance with the APA.
“Transfer” means any direct or indirect sale, bequest, exchange, assignment,
gift, transfer, pledge, creation of any security interest or other encumbrance
and any other disposition of any kind (whether with or without consideration and
whether voluntary or involuntary or by operation of law) affecting title to or
possession of any of the Shares. The terms “Transferee” and “Transferring” shall
have correlative meaning.
“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.
“Unvested Ordinary Share” means any Ordinary Share that is not a Vested Ordinary
Share.


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
8



--------------------------------------------------------------------------------





“Vested Ordinary Share” means, at any time, any Ordinary Share that, as of such
date, (x) is vested or (y) would not be subject to purchase by the Company at a
price of $0.01 per share in the event that the employment of the holder of such
Ordinary Share were terminated for “cause”, as defined in any subscription
instrument executed by such holder with the Company, the Management Incentive
Plan or any other documents or agreements governing the awards granted
thereunder.
1.2Other Interpretive Provisions. In this Agreement, except as otherwise
provided:


(a)A reference to a Section or Annex is a reference to a Section of, or an Annex
to, this Agreement, and references to this Agreement include any recital in or
Annex to this Agreement.
(b)The Annexes form an integral part of and are hereby incorporated by reference
into this Agreement.
(c)Headings are inserted for convenience only and shall not affect the
construction or interpretation of this Agreement.
(d)Unless the context otherwise requires, words importing the singular include
the plural and vice versa, words importing the masculine include the feminine
and vice versa and words importing Persons include corporations, associations,
partnerships, joint ventures and limited liability companies and vice versa.
(e)Unless the context otherwise requires, the words “hereof” and “herein,” and
words of similar meaning, refer to this Agreement as a whole and not to any
particular Section. The words “include,” “includes” and “including” shall be
deemed to be followed by the words “without limitation.”
(f)A reference to any legislation or to any provision of any legislation shall
include any successor legislation and any amendment, modification or
re-enactment thereof and any legislative provision substituted therefor.
(g)All determinations to be made by PDL or any other Stockholder hereunder may
be made by such Person in its sole discretion, and such Person may determine, in
its sole discretion, whether or not to take actions that are permitted, but not
required, by this Agreement to be taken by such Person, including the giving of
consents required hereunder.
(h)The parties hereto have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intention or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
9



--------------------------------------------------------------------------------






Section 2.
Purchase; Initial Closing



2.1Purchase. On the terms and subject to the conditions set forth in this
Section 2, each of Farah and PDL will purchase from the Company, and the Company
will sell to each of Farah and PDL a number of Preferred Shares determined in
accordance with Section 2 and Section 3.


2.2Initial Closing.


(a)Subject to the satisfaction or waiver of the conditions set forth in
Section 2.3, other than those conditions that by their nature are to be
satisfied by the taking of an act or delivery of a document at the Initial
Closing, the transactions referred to in this Section 2.2 (the “Initial
Closing”) shall take place immediately prior to the consummation of the
Acquisition (the “Initial Closing Date”) or on the date hereof (as specified
below), at a location determined by PDL, or at such other date, time or place as
the parties hereto shall agree in writing.
(b)At the Initial Closing, the Company shall issue and deliver to PDL, 9,400,000
Preferred Shares as set forth in Annex A (the “Initial PDL Preferred Shares”)
which shall be paid up in accordance with Section 2.2(d).
(c)On the date hereof, the Company shall issue and deliver to Farah, 600,000
Preferred Shares as set forth in Annex A (the “Farah Preferred Shares”) which
shall be paid up in accordance with Section 2.2(f).
(d)At the Initial Closing, PDL shall pay to the Company, in addition to the
[***], $66,150,000, such amount being in consideration for the Initial PDL
Preferred Shares, $94,000 of which shall pay up the nominal value of the Initial
PDL Preferred Shares and the remainder of which shall be allocated to the share
premium account of the Company. The [***] shall also be allocated as share
premium account of the Company.
(e)At the Initial Closing, PDL shall make a loan to the Company in an amount
equal to $75,000,000.
(f)On the date hereof, Farah shall pay to the Company $233,833, such amount
being in consideration for the Farah Preferred Shares, $6,000 of which shall pay
up the nominal value of the Farah Preferred Shares and the remainder of which
shall be allocated to the share premium account of the Company.


2.3Conditions to Initial Closing.


(a)Mutual Conditions to Closing. The respective obligations of PDL, Farah and
the Company to effect the Initial Closing shall be subject to the satisfaction
(or waiver in writing by each of PDL, Farah and the Company), at or prior to
date hereof and the Initial Closing Date, of the following conditions:


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
10



--------------------------------------------------------------------------------







(i)due execution of this Agreement on terms and conditions satisfactory to PDL;
(ii)the authorization of PDL’s entry into this Agreement by the board of
directors of PDL;
(iii)the authorization of the Company’s entry into this Agreement by the Board;
and
(iv)no governmental body, agency or official shall have enacted, issued,
promulgated, enforced or entered any Law or Order that is in effect and would
(A) make the transactions contemplated by the Acquisition illegal, (B) make the
transactions contemplated at the Initial Closing illegal or (C) otherwise
prohibit or enjoin the consummation of the transactions contemplated by this
Agreement.
(b)PDL Conditions to Closing. In addition to the conditions set forth in
Section 2.3(a), the obligations of PDL to consummate the purchase of Shares to
be purchased by it at the Initial Closing shall be subject to the satisfaction,
or waiver in writing by PDL, of each of the following conditions at or prior to
the Initial Closing Date:
(i)each of the representations and warranties of the Company contained in
Section 10.1 of this Agreement shall be true and correct in all material
respects as of the date hereof and as of the Initial Closing Date with the same
force and effect as if made on and as of the Initial Closing Date; and
(ii)each of the representations and warranties of Farah contained in
Section 10.2 of this Agreement shall be true and correct in all material
respects as of the date hereof and as of the Initial Closing Date with the same
force and effect as if made on and as of the Initial Closing Date.
(c)Farah Conditions to Closing. In addition to the conditions set forth in
Section 2.3(a), the obligations of Farah to consummate the purchase of Shares to
be purchased by him on the date hereof shall be subject to the satisfaction, or
waiver in writing by Farah, of each of the following conditions at or prior to
the date hereof:
(i)each of the representations and warranties of the Company contained in
Section 10.1 of this Agreement shall be true and correct in all material
respects as of the date hereof; and
(ii)each of the representations and warranties of PDL contained in Section 10.2
of this Agreement shall be true and correct in all material respects as of the
date hereof.




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
11



--------------------------------------------------------------------------------






Section 3.
Further Purchases; Acquisition Fees and Expenses



3.1Further Purchase of Preferred Shares. As further described in this Section 3
and in Annex A, PDL shall acquire, and the Company shall allot and issue to PDL,
one (1) Preferred Share for each payment amount set forth in Section 3.1(a),
(b), (c), (d) and (e) below (in the cases of Section 3.1(b), (c), (d) and (e),
only if the relevant payment becomes due and payable under the APA), $0.01 of
each such payment shall pay up the nominal amount of the Preferred Share
allotted and issued in respect of that payment and the remainder of which shall
be allocated to the share premium account of the Company:


(a)$89,000,000 on the first (1st) anniversary of the Initial Closing Date, such
amount to be reduced by the amount of any debt financing arranged by the Company
(the “Anniversary Consideration”); provided that, at a minimum, the Anniversary
Consideration shall be $32,000,000;
(b)if “Milestone #1” of the Milestone Payments becomes due and payable under the
APA, [***], such amount to be reduced by the amount of any debt financing
arranged by the Company or revenues of the Company available to finance such
Milestone Payment (the “Milestone 1 Consideration”); provided that, at a
minimum, the [***];
(c)if “Milestone #2” of the Milestone Payments becomes due and payable under the
APA, then within five (5) Business Days after [***], such amount to be reduced
by the amount of any debt financing arranged by the Company or revenues of the
Company available to finance such Milestone Payment (the “Milestone 2
Consideration”); provided that, at a minimum, the [***];
(d)if “Milestone #3” of the Milestone Payments becomes due and payable under the
APA, then within five (5) Business Days of [***], such amount to be reduced by
the amount of any debt financing arranged by the Company or revenues of the
Company available to finance such Milestone Payment (the “Milestone 3
Consideration”); provided that, at a minimum, the [***]; and
(e)if “Milestone #4” of the Milestone Payments becomes due and payable under the
APA, [***], such amount to be reduced by the amount of any debt financing
arranged by the Company or revenues of the Company available to finance such
Milestone Payment (the “Milestone 4 Consideration”); provided that at a minimum,
the [***].
(f)Acquisition Fees and Expenses
. On the date of the Transaction Closing, the Company shall reimburse PDL for
all reasonable fees, expenses and disbursements (including, without limitation,
reasonable fees, expenses and disbursements of PDL’s counsel, the Company’s
counsel (to the extent paid by PDL), accountants and other advisors selected and
engaged by PDL in connection with the Acquisition) incurred by PDL or any
Affiliate thereof in connection with PDL’s subscription for shares in the
Company or the Acquisition.


3.2[***].




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
12



--------------------------------------------------------------------------------






Section 4.
Management Stockholder Shares



4.1Management Stockholder Shares. Subject to the approval of the Board, the
Company shall implement a management incentive plan (the “Management Incentive
Plan”) pursuant to which the Board may grant up to six hundred (600) Ordinary
Shares, in the aggregate, to employees of the Company (the “Management
Stockholder Shares”), which shall vest in accordance with, and otherwise be
subject to the terms of, the Management Incentive Plan and any other documents
or agreements governing the awards granted thereunder. Any Person receiving
Management Stockholder Shares pursuant to the Management Incentive Plan shall
execute a Joinder to this Agreement prior to receiving such Management
Stockholder Shares. The Company shall amend Annex A, from time to time, to
reflect (a) any new Management Stockholders and (b) any issuances of Management
Stockholder Shares (including the vesting criteria set forth in the Management
Incentive Plan and any other documents or agreements governing the awards
granted thereunder).



Section 5.
Stockholders’ Right to Convert Ordinary Shares



5.1Conversion Right. If [***], then Minority Stockholders shall have the right,
on an annual basis, to elect to convert up to [***] issued to, and then held by,
such Minority Stockholder into shares of PDL common stock, par value $0.01 per
share (“PDL Stock”), which shall be “restricted securities” (as defined in Rule
144 under the Securities Act), on the terms set forth in this Section 5 (the
“Conversion”).
 
5.2Conversion Procedure. A Minority Stockholder who is considering requesting a
Conversion (a “Requesting Stockholder”) shall provide written notice thereof to
the Company and PDL, in accordance with Section 11.12, delivered prior to [***]
of the year in which the Conversion is to be exercised (the “Request for
Conversion”). If the Company receives a timely Request for Conversion, the
Company shall engage an independent third party, at the Company’s expense, to
calculate the fair market value of Ordinary Shares (the “Conversion Fair Market
Value”), and thereafter provide to the Requesting Stockholder such calculation
in writing (the “FMV Notice”). In the event that a Requesting Stockholder
decides to effect a Conversion, such Requesting Stockholder shall deliver a
written notice to PDL and the Company, in accordance with Section 11.12, (the
“Conversion Notice”) within three (3) Business Days of receipt of the FMV
Notice, disclosing in reasonable detail the number of Ordinary Shares to be
Transferred (the “Company Conversion Shares”). PDL shall, within five (5) days
of receipt of a Conversion Notice, purchase from the Requesting Stockholder the
Company Conversion Shares, and sell to such Requesting Stockholder, in exchange
for such Company Conversion Shares, an amount of PDL Stock that is equal to the
product of [***] (the “PDL Conversion Shares”). For the avoidance of doubt, PDL
Conversion Shares shall be “restricted securities” (as defined in Rule 144 under
the Securities Act).


5.3Termination of Conversion Right. Any right to Conversion under this Section 5
shall terminate upon the consummation of an IPO or termination of such Minority
Stockholder’s employment with an Employer.


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
13



--------------------------------------------------------------------------------









5.4Black-Out Period. Any Minority Stockholder who receives PDL Stock pursuant to
a Conversion agrees to comply with the terms and conditions of any policy under
which PDL employees are prohibited from Transferring PDL Stock in connection
with a Registration of securities of PDL and any such policy shall be provided
to the Minority Stockholder prior to a Conversion.


5.5Necessary Action. The Stockholders and the Company shall take all Necessary
Action to implement the covenants and agreements in this Section 5 and to give
effect to such covenants and agreements in the most tax efficient manner for
PDL].



Section 6.
Distributions



6.1Distributions.


(a)Dividends to the holders of Ordinary Shares shall be made on a pro rata basis
at such times and in such amounts as the Board determines, subject to the
maintenance by the Company of appropriate reserves (as determined by the Board).
(b)In the event of a Change of Control, the Company shall effect a mandatory
redemption of the Preferred Shares and shall apply the proceeds of such Change
of Control in the following order and priority:
(i)first, to redeem the Preferred Shares, on a pro rata basis according to the
number of Preferred Shares held by each holder until the holders of Preferred
Shares, in the aggregate, have received an amount equal to the aggregate
investment of all holders of Preferred Shares in respect of their Preferred
Shares, [***] (at which point, all Preferred Shares shall be deemed redeemed);
(ii)second, one hundred percent (100%) to the holders of Ordinary Shares on a
pro rata basis, until each holder thereof has received the aggregate amount of
dividends per Ordinary Shares that accrued but remain unpaid following the date
hereof;
(iii)third, one hundred percent (100%) to the holders of Ordinary Shares on a
pro rata basis, until each holder thereof has received an amount equal to the
aggregate investment by such Stockholder in respect of his, her or its Ordinary
Shares that have vested as of such date, less the aggregate amount of dividends
declared and paid per share of Ordinary Shares since the date hereof (including,
for the avoidance of doubt, dividends paid pursuant to clause (ii) above); and
(iv)thereafter, any remaining amounts shall be distributed on a pro rata basis
to the holders of Ordinary Shares.
For the avoidance of doubt, in the case of a mandatory redemption of Preferred
Shares pursuant to this Section 6.1(b), if the distribution pursuant to Section
6.1(b)(i)


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
14



--------------------------------------------------------------------------------





is made in full, Farah shall receive an amount equal to [***] of the aggregate
investment of all holders of Preferred Shares in respect of their Preferred
Shares, [***].
(c)Any Unvested Ordinary Shares (or issued but subsequently forfeited, redeemed
or otherwise reacquired by the Company pursuant to the provisions of this
Agreement or the Management Incentive Plan) shall, pending their vesting to
Minority Stockholders pursuant to the terms hereof, the Management Incentive
Plan and any other documents or agreements governing the awards granted
thereunder, be deemed to be Vested Ordinary Shares held by PDL, solely for
purposes of payments made under this Section 6.1; provided, that such deemed
ownership shall not subject PDL to any other rights or obligations under this
Agreement or otherwise of a Minority Stockholder, as such.
(d)The Stockholders and the Company shall take all Necessary Action to implement
the covenants and agreements in this Section 6.1.


6.2Restricted Distributions.


(a)Except as set forth in Section 6.1(c), the Company, and the Board on behalf
of the Company, shall not make any distributions in respect of any unvested
Ordinary Shares.
(b)Subject to Section 9.4, the Company, and the Board on behalf of the Company,
shall not make any distributions in the form of dividends in respect of
Preferred Shares. Preferred Shares shall be non-interest bearing and shall not
be redeemable or convertible except as provided in Section 6.1(b)(i), Section
8.3 or Section 9.4.



Section 7.
Governance



7.1Board Composition. The Stockholders and the Company shall take all Necessary
Action to cause the Board to be comprised of five (5) Persons, three (3) of whom
shall be designated by PDL and shall be A directors under the Company
Constitution (the “PDL Directors”), one (1) of whom shall be designated jointly
by PDL and, for so long as Farah is Chief Executive Officer of the Company,
Farah and shall be a B director under the Company Constitution (the “Joint
Director”) and one (1) of whom shall be Farah who shall be a B director under
the Company Constitution, for so long as Farah is the Chief Executive Officer of
the Company (the “CEO Director”) (the PDL Directors, the Joint Director and the
CEO Director, together, the “Directors”). If Farah (a) loses the right to
designate the Joint Director and/or (b) ceases to be the Chief Executive Officer
of the Company, then the Stockholders shall take all Necessary Action to (x) in
the case of clause (a), if so requested by PDL, cause the Joint Director to
promptly tender his or her resignation as a director of the Board (or remove
such Joint Director from the Board in the event a resignation is not provided)
and (y) in the case of clause (b), cause the CEO Director to promptly tender his
resignation as a director of the Board (or remove such CEO Director from the
Board in the event a resignation is not provided). In the event any Director
resigns or is removed pursuant to the immediately preceding sentence, PDL


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
15



--------------------------------------------------------------------------------





shall have the right to designate an additional Director to fill such vacancy
(thereby increasing the number of PDL Directors) and the Stockholders and the
Company shall take all Necessary Action to appoint such Director; provided that,
in the event that PDL does not designate an additional Director to fill any
vacancy, the Stockholders shall, pursuant to the Company Constitution, decrease
the size of the Board to eliminate such vacancy.


7.2Actions by Board. The Company and the Stockholders shall take all Necessary
Action to cause the following procedures to be followed by the Board:


(a)A quorum of the Board shall consist of at least two (2) members of the Board,
which shall include at least one (1) PDL Director (a “Quorum”). A Quorum must be
present at meetings of the Board (whether in Person or by telephone,
videoconference or otherwise) to conduct business. A Quorum must exist at all
times during any meeting of the Board, including the reconvening of a meeting
adjourned, in order for any action taken at such meeting to be valid.
(b)Subject to Section 7.3, decisions and actions of the Board shall require the
affirmative vote of a majority of the members of the Board present at a meeting
at which a Quorum is present, or a majority of the members of a committee of the
Board, to the extent such decisions shall be lawfully delegated to such
committee. The Directors shall be entitled to vote as follows:
(i)Each PDL Director present at such meeting shall be entitled to a number
(which number may be fractional) of votes equal to a fraction:
(1)
the numerator of which is three (3); and

(2)
the denominator of which is the number of PDL Directors who are present at such
meeting of the Board.

(ii)Each other Director shall be entitled to one (1) vote.


7.3Actions by PDL Directors. The Company shall not, and the Company shall cause
each of the Company’s Subsidiaries not to, take (or agree to take) any action
regarding the following matters without the consent of a PDL Director:


(a)except pursuant to this Agreement, any issuance, sale, repurchase, redemption
or prepayment of (i) shares or stock of the Company or any of its Subsidiaries,
(ii) warrants, options or other rights to acquire shares or stock of the Company
or any of its Subsidiaries, (iii) any securities convertible or exchangeable
into shares or stock of the Company or any of its Subsidiaries or (iv) any debt
security of the Company or any of its Subsidiaries;
(b)any liquidation, dissolution, winding up, merger, consolidation or sale of
the Company or its successors or any Subsidiary of the Company or its
successors, or any other transfer or disposition of all or substantially all of
the assets of the Company or its successors or


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
16



--------------------------------------------------------------------------------





any Subsidiary of the Company or its successors (in each case, pursuant to a
single transaction or series of related transactions);
(c)any acquisition, sale or transfer of, or creation of any Lien over, any asset
by the Company or the Company’s Subsidiaries in excess of [***] (in book value),
except with respect to any such transfers approved by the Board and conducted in
the ordinary course of business;
(d)any increase or reduction of the number of authorized members of the Board,
or any direct or indirect payment to, or on behalf of, any member of the Board
as compensation for serving thereon (other than reimbursement of expenses in
accordance with the Company Constitution);
(e)any declaration or payment of any dividend on, distributions with respect to
or repurchase or redemption of (i) capital stock of the Company or any of its
Subsidiaries, (ii) warrants, options or other rights to acquire shares of
capital stock of the Company or any of its Subsidiaries or (iii) any securities
convertible or exchangeable into capital stock of the Company or any of its
Subsidiaries;
(f)any (i) incurrence or assumption of indebtedness, (ii) assumption, guarantee,
endorsement or other action by which the Company or any of its Subsidiaries
would become liable or responsible (whether directly, contingently or otherwise)
for any indebtedness of any other person or (iii) amendment or modification of
any agreement, indenture or similar instrument governing the terms of any
indebtedness or debt securities of the Company or any of its Subsidiaries, in
each case which would cause the Company to incur more than [***] of indebtedness
in the aggregate;
(g)the initiation or completion of any sale of equity to the public pursuant to
an offering Registered under the Securities Act or to the public through a
broker dealer or market maker pursuant to the provisions of Rule 144 adopted
under the Securities Act;
(h)any amendment to the Company Constitution or the organizational documents of
any of the Company’s Subsidiaries; or
(i)any agreement, obligation or commitment by the Company or any of its
Subsidiaries to do any of the foregoing.


7.4Vacancies.


(a)Each Director will hold his or her office as a director of the Company for
such term as is provided in the Company Constitution and applicable Law or until
his or her death, resignation, incapacity or removal from the Board or until his
or her successor has been duly elected and qualified in accordance with the
provisions of this Agreement. If any Director ceases to serve as a director of
the Company for any reason during his or her term (a “Terminating Director”), a
nominee for the vacancy resulting therefrom will be designated by


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
17



--------------------------------------------------------------------------------





the party or parties that nominated the Terminating Director (unless such
vacancy is the result of the resignation or removal of a director in accordance
with Section 7.1).
(b)If PDL or Farah (as applicable) fails at any time to nominate the maximum
number of Persons to the Board that PDL and/or Farah (as applicable) are
entitled to nominate pursuant to this Agreement, then each applicable
directorship will remain vacant until such vacancy is filled by a nominee
selected by the party with the right to nominate such directorship.


7.5Removal of Directors. If at any time: (a) PDL notifies the Company in writing
of its desire to have removed from the Board, with or without cause, any PDL
Director or (b) PDL and Farah jointly notify the Company in writing of their
desire to have removed from the Board, with or without cause, the Joint
Director, then the Stockholders shall take all Necessary Action to take or cause
to be taken all such action as may be required to remove such Director from the
Board.


7.6Necessary Action. The Stockholders and the Company shall take all Necessary
Action to implement the covenants and agreements in this Section 7.



Section 8.
Restrictions on Transfer; Dividends



8.1General Restrictions on Transfer. No Management Stockholder may Transfer any
Ordinary Share without the express prior written consent of a majority of the
Board, other than to Permitted Transferees. [***]. Any Transfer of Ordinary
Shares by a Minority Stockholder shall be subject to PDL’s Right of First
Refusal set forth in Section 8.6. The Transferee in any Transfer must execute
and deliver a joinder agreement in the form set forth in Exhibit A (a
“Joinder”), agreeing to be bound by the terms and conditions of this Agreement
as if such Person were a party hereto (together with any other documents PDL and
the Company determine are necessary to make such Person a party hereto). Any
purported Transfer of any Shares in any manner other than that specified under
this Section 8.1 shall be null and void. The Company shall amend Annex A, from
time to time, to reflect any Transfers to Permitted Transferees made in
accordance with this Section 8.1.


8.2Black-Out Periods. In the event of a Registration by the Company involving
the offering and sale by the Company of equity securities or securities
convertible into or exchangeable for its equity securities, the Minority
Stockholders agree, if requested by the Company (or, in the case of an
Underwritten Offering, by the managing underwriter or underwriters), not to
effect any public sale, distribution (including any sale pursuant to Rule 144
under the Securities Act) or Transfer of any securities (except, in each case,
as part of the applicable Registration, if permitted) which securities are the
same as or similar to those being Registered in connection with such
Registration, or which are convertible into or exchangeable or exercisable for
such securities, during the period beginning seven (7) days before, and ending
ninety (90) days (or such lesser period as may be permitted by the Company or
such managing underwriter or underwriters) after, the effective date of the
Registration Statement filed in


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
18



--------------------------------------------------------------------------------





connection with such Registration, to the extent such Minority Stockholders are
timely notified in writing by the Company or the managing underwriter or
underwriters.


8.3Right to Redeem.


(a)Upon termination of any Minority Stockholder’s employment with an Employer,
the Company shall have the right, but not the obligation, to redeem all or a
portion of the Shares held by such Minority Stockholder or his or her successor
in interest hereunder (the “Redemption Right”). The Redemption Right shall be
exercisable by written notice (the “Redemption Notice”) delivered prior to the
end of the sixty (60)‑day period beginning on the day immediately following the
six (6)-month anniversary of the Minority Stockholder’s termination of
employment (the “Redemption Period”), in accordance with Section 11.12 and
setting forth the number of Shares with respect to which the Redemption Right is
being exercised (the “Redemption Shares”). The closing for such exercise shall
occur on a date designated by the Company in the Redemption Notice, which date
shall be no later than the end of the Redemption Period (the “Redemption Date”).
The price payable by the Company for the Redemption Shares (the “Redemption
Price”) shall be: (i) with respect to Ordinary Shares, the Fair Market Value of
the Redemption Shares three (3) Business Days prior to the Redemption Date and
(ii) with respect to Preferred Shares, the aggregate investment in respect of
the Redemption Shares, [***] provided, however, that in the event [***]. The
Redemption Price shall be paid in cash, by certified check or by wire transfer
of immediately‑available funds.
(b)The Company shall have the option to assign its rights under Section 8.3(a),
in whole or in part, to PDL, any of the Company’s Affiliates or any of their
respective Permitted Transferees, in each case upon the consent of PDL,
whereupon such right shall give the assignee thereof the right (but not the
obligation) to purchase the Redemption Shares on the terms set out in Section
8.3(a) and all references to a redemption in Section 8.3(a) shall be deemed to
be references to a purchase. If the Company does not exercise its Redemption
Right during the Redemption Period, PDL shall have the ability to purchase the
Redemption Shares (at the Redemption Price) by delivering a notice substantially
similar to the Redemption Notice within forty-five (45) days following the
expiration of the Redemption Period.
(c)The Stockholders and the Company shall take all Necessary Action to implement
the covenants and agreements in this Section 8.3. For the avoidance of doubt,
the rights of the Company provided in this Section 8.3 are in addition to those
provided under the terms of any subscription instrument by and between any
Minority Stockholder and the Company by which such Minority Stockholder was
issued Ordinary Shares and any Management Incentive Plan (together, the
“Minority Stockholder Subscription Documents”), and, in the event of a conflict
or an inconsistency between this Section 8.3 and any Minority Stockholder
Subscription Document, the terms of the Minority Stockholder Subscription
Document shall prevail.


8.4Drag-Along Rights.


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
19



--------------------------------------------------------------------------------









(a)At any time, in connection with a proposed Change of Control, PDL may
exercise drag-along rights in accordance with the terms, conditions and
procedures set forth herein (a “Drag-Along Transfer”).
(b)In the event PDL elects to exercise its drag-along rights, PDL shall give
written notice to the Minority Stockholders, not later than fifteen (15) days
prior to the consummation of the Drag-Along Transfer, setting forth the name and
address of the Transferee, the total number of Ordinary Shares proposed to be
Transferred by PDL, the proposed amount and form of consideration for such
Ordinary Shares and all other material terms and conditions of the Drag-Along
Transfer. Such notice shall also specify the number of Ordinary Shares such
Minority Stockholder shall be required to Transfer, up to such Minority
Stockholder’s Pro Rata Portion of Ordinary Shares. Upon the consummation of the
Drag-Along Transfer, the aggregate consideration received as a result thereof
shall be deemed distributed in accordance with and in satisfaction of the rights
and preferences set forth in the Company Constitution as in effect immediately
prior to such Drag-Along Transfer. Each holder of Ordinary Shares participating
in the Drag-Along Transfer will receive the same form of consideration for its
Ordinary Shares.
(c)Each Minority Stockholder shall (i) make the same representations,
warranties, covenants, indemnities and agreements as made by PDL in connection
with the Drag‑Along Transfer, provided, that each Minority Stockholder shall
only be obligated to make individual representations and warranties with respect
to its title to and ownership of the applicable Ordinary Shares, authorization,
execution and delivery of relevant documents, enforceability of such documents
against the Minority Stockholder and other matters relating to such Minority
Stockholder, but not with respect to any of the foregoing with respect to any
other Stockholders or their Ordinary Shares; and (ii) be subject to the same
terms and conditions to the Transfer as PDL agrees. All such representations,
warranties, covenants, indemnities and agreements shall be made by PDL and each
Minority Stockholder severally and not jointly and any liability for breach of
any representations and warranties related to the Company shall be allocated
among PDL and each Minority Stockholder pro rata based on the relative number of
Ordinary Shares Transferred by each of them, and the aggregate amount of
liability for PDL and each Minority Stockholder shall not exceed the U.S. dollar
value of the total consideration to be paid by the Transferee to PDL or such
Minority Stockholder, respectively, for their Ordinary Shares.
(d)In the event that any Transfer pursuant to this Section 8.4 is structured as
a merger, consolidation or similar business combination, each Minority
Stockholder shall, to the extent required or requested by PDL, (i) vote in favor
of such transaction and (ii) take all action to waive any dissenters’, appraisal
or other similar rights with respect thereto. For the avoidance of doubt, no
Stockholder is entitled to dissenters’, appraisal or other similar rights with
respect to any Ordinary Shares. Each Minority Stockholder hereby irrevocably
appoints (and upon any Transfer to a Permitted Transferee thereof, each such
Permitted Transferee thereof shall be deemed to have irrevocably appointed) any
officer of the Company as such Stockholder’s duly-appointed proxy and attorney
in fact (with full power of substitution and resubstitution) to take any action
which may be necessary of, or required by, such Minority Stockholder or


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
20



--------------------------------------------------------------------------------





Permitted Transferee pursuant to this Section 8.4. The foregoing proxy and
appointment of attorney in fact is coupled with an interest and shall be
irrevocable, and each Minority Stockholder (and Permitted Transferee thereof)
will take such further action or execute such other instruments as may be
reasonably necessary to effectuate the intent of such proxy and appointment and
hereby revokes any proxy or similar appointment previously granted by such
Stockholder or Permitted Transferee thereof with respect to any Ordinary Shares.
(e)If any Minority Stockholder fails to Transfer the Ordinary Shares to be sold
pursuant to this Section 8.4 to the applicable acquirer of such Ordinary Shares
(the “Drag-Along Buyer”), PDL may, at its option, in addition to all other
remedies it may have, deposit the purchase price (including any promissory note
constituting all or any portion thereof) for such Ordinary Shares with any
national bank or trust company having combined capital, surplus and undivided
profits in excess of $100 million (the “Escrow Agent”), and thereupon all of
such Minority Stockholder’s rights in and to such Ordinary Shares shall
terminate. Thereafter, upon delivery to the Company by such Minority Stockholder
of appropriate documentation evidencing the Transfer of such Ordinary Shares to
the Drag-Along Buyer, PDL shall instruct the Escrow Agent to deliver the
purchase price (without any interest from the date of the closing to the date of
such delivery, any such interest to accrue to the Company) to such Minority
Stockholder.
(f)All reasonable costs and expenses incurred by a Stockholder or the Company in
connection with any proposed Drag-Along Transfer (whether or not consummated),
including all attorneys’ fees and charges, all accounting fees and charges and
all finder, brokerage or investment banking fees, charges or commissions, shall
be paid by the Company.
(g)Upon consummation of an IPO, the provisions of this Section 8.4 shall
automatically terminate and be of no further force or effect.


8.5Tag-Along Rights.


(a)If PDL proposes to Transfer, other than to a Permitted Transferee, an amount
of its Ordinary Shares (a “Tag-Along Transfer”) to any Person that would result
in PDL failing to own at least [***] of the outstanding Ordinary Shares, each
other Stockholder may exercise tag-along rights in accordance with the terms,
conditions and procedures set forth herein (any Stockholder exercising such
rights, a “Tagging Stockholder”).
(b)PDL shall promptly give notice (a “Tag-Along Notice”) to each other
Stockholder (each, a “Prospective Tagging Stockholder”) of any Tag-Along
Transfer, setting forth the number of Ordinary Shares proposed to be
Transferred, the name and address of the Transferee, the proposed amount and
form of consideration for such Ordinary Shares and any other material terms and
conditions of the Tag-Along Transfer. The Prospective Tagging Stockholders shall
have a period of ten (10) Business Days from the date of the Tag-Along Notice
within which to notify PDL they will elect to sell up to their Pro Rata Portion
of Ordinary Shares in connection with such Tag-Along Transfer. During such ten
(10) Business Day period,


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
21



--------------------------------------------------------------------------------





the Company and PDL shall cooperate promptly and in good faith with the
Prospective Tagging Stockholder to determine the amounts, if any, that would be
payable to such Prospective Tagging Stockholder if such Prospective Tagging
Stockholder elected to participate in the Tag-Along Transfer. In order to
exercise such right, the Prospective Tagging Stockholder must deliver an
irrevocable written notice to PDL specifying the number of Ordinary Shares such
Stockholder desires to include in the Tag-Along Transfer. Except in the case of
an underwritten sale of Ordinary Shares as provided in (d) below, if PDL is
unable to cause the Transferee to purchase all the Ordinary Shares proposed to
be Transferred by PDL and the Tagging Stockholders, then the number of Ordinary
Shares each such Stockholder (including PDL) is permitted to sell in such
Tag-Along Transfer shall be reduced pro rata based on the number of Ordinary
Shares held by such Stockholder relative to the number of Ordinary Shares held
by all Stockholders participating in such Tag-Along Transfer. PDL shall have a
period of one hundred fifty (150) days following the expiration of the
above-mentioned ten (10) Business Day notice period to sell all the Ordinary
Shares agreed to be purchased by the Transferee, on terms no more favorable to
PDL than those specified in the Tag-Along Notice; provided, however, that such
one hundred fifty (150) day period shall be extended by the time necessary to
obtain any required approvals of any governmental authority under any applicable
Laws (it being understood that the sale of all Ordinary Shares being sold by any
Tagging Stockholder pursuant to a particular Tag-Along Transfer shall be
consummated simultaneously with the Tag-Along Transfer). All Stockholders shall
receive the same form of consideration in connection with a Tag-Along Transfer.
Upon the consummation of the Tag-Along Transfer, the aggregate consideration
received as a result thereof shall be deemed to have been received by the
Company in complete liquidation and distributed in accordance with and in
satisfaction of the rights and preferences set forth in the Company Constitution
as in effect immediately prior to such Tag-Along Transfer.
(c)Each Tagging Stockholder shall (i) make the same representations, warranties,
covenants, indemnities and agreements to the Transferee as made by PDL in
connection with the Tag-Along Transfer and (ii) be subject to the same terms and
conditions to the Transfer as PDL agrees. All such representations, warranties,
covenants, indemnities and agreements shall be made by PDL and each Tagging
Stockholder severally and not jointly, and any liability for breach of any such
representations and warranties or under any indemnities related to the Company
or any Subsidiary shall be allocated among PDL and each Tagging Stockholder pro
rata based on the relative value of consideration received by PDL and each
Tagging Stockholder, and the aggregate amount of liability for PDL and each such
Tagging Stockholder shall not exceed the U.S. dollar value of the total
consideration to be paid by the Transferee to PDL or such Tagging Stockholder,
respectively, for their Ordinary Shares.
(d)If PDL proposes to effect a Tag-along Transfer by means of an Underwritten
Offering of Ordinary Shares and a managing underwriter or underwriters of any
proposed Tag-Along Transfer inform PDL in writing that, in its or their opinion,
the number of securities which PDL and the Tagging Stockholders intend to
include in such Tag-Along Transfer exceeds the number that can be sold in such
Tag-Along Transfer without being likely to have a significant adverse effect on
the price, timing or distribution of the Shares offered or the market for the
Shares offered, then the Shares to be included in such Tag-Along Transfer shall
be


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
22



--------------------------------------------------------------------------------





(i) first, the Shares that PDL proposes to Transfer; (ii) second, and only if
all the Shares referred to in clause (i) have been included, the number of
Shares that, in the opinion of such managing underwriter or underwriters, can be
sold without having such adverse effect in such Tag-Along Transfer, with such
number to be allocated (A) first, to Farah, if Farah is a Tagging Stockholder,
up to the number of Shares that Farah proposes to include in such Tag-Along
Transfer, (B) second, and only if all the Shares referred to in clause (A) have
been included, pro rata to each Management Stockholder that is a Tagging
Stockholder. Notwithstanding anything herein to the contrary, if the managing
underwriter or underwriters of a proposed Tag-Along Transfer of the Shares
advise the Board in writing that, in its or their opinion, the participation in
such Tag‑Along Transfer by any Minority Stockholder hereto would be likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then Shares held by
such Minority Stockholder shall not be eligible for inclusion in such Tag-Along
Transfer.
(e)All costs and expenses of PDL in connection with the Tag-Along Transfer shall
be borne by the Stockholders participating in such Tag-Along Transfer pro rata
based on the number of Ordinary Shares Transferred by each such Stockholder
relative to the number of Ordinary Shares Transferred by all Stockholders
participating in such Tag-Along Transfer.
(f)The provisions of this Section 8.5 shall not apply in the event of
(i) Transfers of Ordinary Shares to a Permitted Transferee; (ii) Transfers of
Ordinary Shares pursuant to, or consequent upon, the exercise of rights set
forth in Section 5 and Sections 8.3, 8.4 and 8.6; (iv) Transfers, including
redemptions, of Ordinary Shares to the Company approved by the Board; and (v) 
Transfers of Ordinary Shares in a Public Offering.
(g)Upon consummation of an IPO, the provisions of this Section 8.5 shall
automatically terminate and be of no further force or effect.


8.6Right of First Refusal.


(a)Transfer Notice. If any Minority Stockholder proposes to Transfer (other than
a Permitted Transfer) any Ordinary Shares or any interest therein to one or more
third parties, then such Minority Stockholder shall give PDL and the Company
written notice of his, her or its intention to make the Transfer (the “Transfer
Notice”), which shall include (a) the number of Ordinary Shares proposed to be
Transferred (the “Offered Shares”), (b) the identity and address of the
prospective Transferee and (c) the consideration and the material terms and
conditions upon which the proposed Transfer is to be made. The Transfer Notice
shall certify that the Transferor has received a definitive offer from the
prospective Transferee and in good faith believes a binding agreement for the
Transfer is obtainable on the terms set forth in the Transfer Notice. The
Transfer Notice shall also include a copy of any written proposal, term sheet or
letter of intent or other agreement relating to the proposed Transfer.
(b)PDL Option. PDL shall have an option for a period of fifteen (15) days
following receipt of the Transfer Notice (the “Option Period”) to elect to
purchase all of the


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
23



--------------------------------------------------------------------------------





Offered Shares at the same price and subject to the same terms and conditions as
described in the Transfer Notice (the “Right of First Refusal”), by notifying
the Transferor and the Company in writing before expiration of the Option Period
as to the number of such Offered Shares that it wishes to purchase. PDL shall
have the option to assign its rights under this Section 8.6 in whole or in part
to the Company, any member of the Company Group or any of their respective
Permitted Transferees; provided that, in the event such right is assigned to the
Company, the Right of First Refusal shall give the Company the right (but not
the obligation) to redeem the Offered Shares on the terms set out in this
Section 8.6 and all references to a purchase in this Section 8.6(b) shall be
deemed to be references to a redemption. For the avoidance of doubt, a Minority
Stockholder may not Transfer the Offered Shares prior to the expiration of the
Option Period.


8.7Permitted Transfers. Notwithstanding anything to the contrary in this
Agreement, any Stockholder may at any time make any of the following Transfers
(“Permitted Transfers”) (which, for the avoidance of doubt, shall not be subject
to the provisions of Sections 8.3, 8.4, 8.5 or 8.6):


(a)a Transfer of Ordinary Shares to the executor or administrator of the estate
of a deceased Minority Stockholder, or to a successor trustee of a revocable
living trust established by a Minority Stockholder, upon his or her death for
purposes of the administration of such Minority Stockholder’s estate, and to the
devisee, legatee or beneficiary of the estate, or such trust;
(b)a Transfer of Shares by a Minority Stockholder to his or her spouse or issue
or any trust for the benefit of himself, his or her spouse or issue
(collectively, a “Family Member”) or any trust, partnership, limited liability
company or other entity established for the benefit of, and controlled by, such
Minority Stockholder or a Family Member (collectively, a “Family Entity”),
provided that any Ordinary Shares Transferred to a Minority Stockholder’s spouse
or a Family Entity for the benefit of a spouse shall be immediately Transferred
back to such Minority Stockholder should his or her spouse cease to be his or
her spouse, and provided further that any Ordinary Shares Transferred to a
Family Entity for the benefit of such Minority Stockholder or a Family Member
shall be immediately Transferred back to such Minority Stockholder at the time
such Minority Stockholder or Family Member no longer controls such Family
Entity;
(c)a pledge of Shares by PDL to a lender as security for a loan from such
lender;
(d)any Transfer of Shares by PDL to an Affiliate, and any subsequent Transfer of
Shares by such Affiliate to PDL, provided that each Affiliate of PDL to which
Shares are Transferred shall Transfer back to PDL (or to another Affiliate of
PDL) any Shares it owns if such Affiliate ceases to be an Affiliate PDL;


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
24



--------------------------------------------------------------------------------





provided, however, that (A) in the case of a Transfer pursuant to clauses (a),
(b) or (d) of this Section 8.7, the Transferee shall have executed and delivered
a Joinder to be bound by the terms of this Agreement as if the Transferee were
the applicable Stockholder (including, without limitation and where applicable,
the obligation to Transfer the Shares in accordance with Sections 8.3, 8.4, 8.5
and 8.6) and (B) no Transferee of a Permitted Transfer shall be subject to any
of the “bad actor” disqualifications described in Rule 506(d)(1)(i) to (viii)
under the Securities Act.
8.8Termination of Minority Stockholders Rights. Each Minority Stockholder
acknowledges and agrees that if Shares owned by him or her are required to be
Transferred pursuant to Sections 8.3, 8.4, 8.5 or 8.6 (or other provision of
this Agreement requiring the sale of some or all of such Shares), and such
Minority Stockholder fails or refuses to deliver such Shares to the Transferee
in accordance with the terms of this Agreement (and the Transferee has not
defaulted in his, her or its obligations with respect to such Transfer), the
rights that such Minority Stockholder possessed as the owner of such Shares
shall be deemed to be cancelled and terminated, effective as of the date upon
which the Transfer should have occurred if the Minority Stockholder had not
failed or refused to tender such Shares. For example, if the Company exercises a
right to redeem pursuant to Section 8.3 with respect to all of the Shares owned
by a Minority Stockholder, but such Minority Stockholder fails or refuses to
deliver the subject Shares to the Company in accordance herewith, then, as of
the date the Transfer should have occurred pursuant to the right to redeem, such
Minority Stockholder shall be deemed to no longer be a stockholder of the
Company, and, thereafter, such Minority Stockholder shall not be entitled to
claim, receive or exercise any rights that otherwise may exist in favor of
Stockholders of the Company under this Agreement or otherwise.



Section 9.
Piggyback Rights



9.1Piggyback Registration.


(a)Participation. If the Company at any time proposes to file a Registration
Statement under the Securities Act with respect to any offering of its equity
securities for its own account or for the account of any other Persons (other
than (i) a Registration on Form S-4 or S-8 or any successor form to such forms,
(ii) a Registration of securities solely relating to an offering and sale to
employees, directors or consultants of the Company or its Subsidiaries pursuant
to any employee stock plan or other employee benefit plan arrangement), (iii) a
Registration Statement relating solely to dividend reinvestment or similar plans
or (iv) a Registration on any registration form which does not permit secondary
sales or does not include substantially the same information as would be
required to be included in a Registration Statement), then, as soon as
practicable (but in no event less than fifteen (15) Business Days prior to the
proposed date of filing of such Registration Statement), the Company shall give
written notice of such proposed filing to PDL and Farah, and such notice shall
offer PDL and Farah the opportunity to Register under such Registration
Statement such number of Registrable Securities as PDL or Farah (as applicable)
may request in writing delivered to the Company within ten (10) Business Days of
delivery of such written notice by the Company and, if PDL elects to include
Registrable


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
25



--------------------------------------------------------------------------------





Securities in such Registration Statement, as soon as practicable after the
expiration of such ten (10) Business Day period (but in no event less than ten
(10) Business Days prior to the proposed date of filing of such Registration
Statement), the Company shall give written notice of such proposed filing to the
Stockholders (other than PDL or Farah, as applicable), and such notice shall
offer each such Stockholder the opportunity to Register under such IPO
Registration Statement such number of Registrable Securities as such Stockholder
may request in writing within ten (10) Business Days of delivery of such
Piggyback Notice by the Company, up to each such Stockholder’s Pro Rata Share of
Registrable Securities (each notice delivered above, a “Piggyback Notice” and
each Registration pursuant thereto, a “Piggyback Registration”). Subject to the
preceding sentence and Section 9.1(b), the Company shall include in such
Registration Statement (x) in the case of a Piggyback Registration request by
PDL or Farah (as applicable) all such Registrable Securities that PDL or Farah
(as applicable) requests to be included therein within ten (10) Business Days
after the receipt by PDL or Farah (as applicable) of any such notice; (y) in the
case of a Piggyback Registration by (1) any Stockholder (other than PDL or
Farah), all such Registrable Securities that such Stockholder requests to be
included therein within ten (10) Business Days after receipt by such Stockholder
of any such notice (up to each such Stockholders’ Pro Rata Portion of
Registrable Securities); provided, that if at any time after giving written
notice of its intention to Register any securities and prior to the effective
date of the Registration Statement filed in connection with such Registration,
the Company shall determine for any reason not to Register or to delay
Registration of such securities, the Company shall give written notice of such
determination to each Stockholder and, thereupon, (i) in the case of a
determination not to Register, shall be relieved of its obligation to Register
any Registrable Securities in connection with such Registration, and (ii) in the
case of a determination to delay Registering, shall be permitted to delay
Registering any Registrable Securities, for the same period as the delay in
Registering such other securities covered. If the offering pursuant to such
Registration Statement is to be underwritten, then each Stockholder making a
request for a Piggyback Registration pursuant to this Section 9.1(a) must, and
the Company shall make such arrangements with the managing underwriter or
underwriters so that each such Stockholder may, participate in such Underwritten
Offering. If the offering pursuant to such Registration Statement is to be on
any other basis, then each Stockholder making a request for a Piggyback
Registration pursuant to this Section 9.1(a) must, and the Company shall make
such arrangements so that each such Stockholder may, participate in such
offering on such basis.
(b)Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration informs the Company and the Stockholders in
writing that, in its or their opinion, the number of securities which such
Stockholders and any other Persons intend to include in such offering exceeds
the number that can be sold in such offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be (i) first, the securities proposed
to be sold in such Registration by the Company or any Person (other than a
Stockholder) exercising a contractual right to demand Registration, as the case
may be, and (ii) second, and only if all the securities referred to in clause
(i) have been included, the number of Registrable Securities that, in the
opinion of such


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
26



--------------------------------------------------------------------------------





managing underwriter or underwriters, can be sold without having such adverse
effect, with such number to be allocated (A) first, to PDL up to the number of
securities that PDL proposes to include in such Piggyback Registration, (B)
second, and only if all the securities referred to in clause (A) have been
included, to Farah up to the number of securities that Farah proposes to include
in such Piggyback Registration and (C) third, and only if all the securities
referred to in clause (B) have been included, pro rata among such other
Stockholders that have requested to participate in such Registration based on
the relative number of Registrable Securities then held by each such
Stockholder; provided that any securities thereby allocated to a Stockholder
that exceed such Stockholder’s request shall be reallocated among the remaining
Stockholders requesting Piggyback Registration in like manner, and (iii) third,
and only if all of the Registrable Securities referred to in clause (ii) have
been included in such Registration, the number of any other securities eligible
for inclusion in such Registration that, in the opinion of the managing
underwriter or underwriters, can be sold without having such adverse effect in
such Registration. Notwithstanding anything herein to the contrary, if the
managing underwriter or underwriters of a proposed Underwritten Offering of the
Registrable Securities included in a Piggyback Registration advise the Board in
writing that, in its or their opinion, the participation in such Piggyback
Registration by any Minority Stockholder hereto would be likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then Registrable
Securities held by such Minority Stockholder shall not be eligible for inclusion
in such Piggyback Registration.
(c)Withdrawal. Any Stockholder shall have the right to withdraw all or part of
its request for inclusion of its Registrable Securities in a Piggyback
Registration by giving written notice to the Company of its request to withdraw;
provided that (i) such request must be made in writing prior to the
effectiveness of such Registration Statement and (ii) such withdrawal shall be
irrevocable and, after making such withdrawal, a Stockholder shall no longer
have any right to include Registrable Securities in the Piggyback Registration
as to which such withdrawal was made.
(d)Obligations of the Company. Whenever required to effect the Registration of
any Registrable Securities pursuant to this Section 9, the Company shall, as
expeditiously as reasonably possible:
(i)Prepare and file with the SEC a Registration Statement with respect to such
Piggyback Registration and use all reasonable efforts to cause such Registration
Statement to become effective, and, upon the request of the Stockholders of a
majority of the Registrable Securities Registered thereunder, keep such
Registration Statement effective for up to thirty (30) days (to be measured from
the expiration of any lockup period related to such Registration, if applicable)
or, if earlier, until the Stockholder or Stockholders have completed the
distribution related thereto; provided, however, that at any time, upon written
notice to the Stockholders participating in such Piggyback Registration and for
a period not to exceed sixty (60) days thereafter (the “Suspension Period”), the
Company may delay the filing or effectiveness of any Registration Statement or
suspend the use or effectiveness of any Registration statement


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
27



--------------------------------------------------------------------------------





(and the Stockholders hereby agree not to offer or sell any Registrable
Securities pursuant to such Registration Statement during the Suspension Period)
if the initial effectiveness or continued use of the Registration Statement at
any time would require the Company to make an Adverse Disclosure. In the event
that the Company shall exercise its right to delay or suspend the filing or
effectiveness of a Registration hereunder, the applicable time period during
which the Registration Statement is to remain effective shall be extended by a
period of time equal to the duration of the Suspension Period. The Company may
extend the Suspension Period for an additional consecutive sixty (60) days with
the consent of the holders of a majority of the Registrable Securities
Registered under the applicable Registration Statement, which consent shall not
be unreasonably withheld. If so directed by the Company, all Stockholders
registering shares under such Registration Statement shall (i) not offer to sell
any Registrable Securities pursuant to the Registration Statement during the
period in which the delay or suspension is in effect after receiving notice of
such delay or suspension; and (ii) use their best efforts to deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such Stockholders’ possession, of the Prospectus relating to such
Registrable Securities current at the time of receipt of such notice.
Notwithstanding the foregoing, the Company shall not be required to file, cause
to become effective or maintain the effectiveness of any Registration Statement
other than a Registration Statement on Form S-3 that contemplates a distribution
of securities on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act.
(ii)Prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement for the period set forth in subsection (i) above.
(iii)Furnish to the Stockholders participating in a Piggyback Registration such
number of copies of a Prospectus, including a preliminary Prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as they may reasonably request in order to facilitate the disposition of
Registrable Securities owned by them.
(iv)Use its reasonable efforts to register and qualify the securities covered by
such Registration Statement under such other securities or “Blue Sky” laws of
such jurisdictions as shall be reasonably requested by the Stockholders
participating in a Piggyback Registration; provided that the Company shall not
be required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions.
(v)In the event of any underwritten Public Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering. Each Stockholder participating in


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
28



--------------------------------------------------------------------------------





such underwriting shall also enter into and perform its obligations under such
an agreement.
(vi)Notify each Stockholder of Registrable Securities covered by such
Registration Statement at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the Prospectus included in such Registration Statement, as
then in effect, includes an untrue statement of material fact or omits to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
The Company will use reasonable efforts to amend or supplement such Prospectus
in order to cause such Prospectus not to include any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing.
(vii)Use its reasonable efforts to furnish, on the date that such Registrable
Securities are delivered to the underwriters for sale, if such securities are
being sold through underwriters, (i) an opinion, dated as of such date, of the
counsel representing the Company for the purposes of such Registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and (ii) a letter, dated as of
such date, from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering addressed to the
underwriters.
(viii)Comply with all applicable rules and regulations of the SEC.
(e)Delay of Registration; Furnishing Information.
(i)No Stockholder shall have any right to obtain or seek an injunction
restraining or otherwise delaying any such Registration as a result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 9.
(ii)It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 9 that the Stockholders participating in any
Piggyback Registration shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them and the intended method of
disposition of such securities as shall be required to effect the Registration
of their Registrable Securities.
(f)Expenses of Registration.
(i)The Company shall pay all of the expenses set forth in this paragraph (i) in
connection with a Registration under this Agreement. Such expenses are (A) all
Registration and filing fees, and any other fees and expenses associated with
filings required to be made with the SEC or FINRA, (B) all fees and expenses of


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
29



--------------------------------------------------------------------------------





compliance with state securities or “Blue Sky” laws, (C) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing Prospectuses), (D) all fees and disbursements of counsel for the
Company and of all independent certified public accountants of the Company, (E)
Securities Act liability insurance or similar insurance if the Company so
desires or the underwriter or underwriters, if any, so require in accordance
with then-customary underwriting practice, (F) all fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange or the quotation of the Registrable Securities on any inter-dealer
quotation system and (G) all applicable rating agency fees with respect to any
applicable Registrable Securities. In addition, in all cases the Company shall
pay its internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any audit and the fees and expenses of any Person, including
special experts, retained by the Company.
(ii)The Company shall not be required to pay any other costs or expenses in the
course of the transactions contemplated hereby, including (A) any fees and
disbursements of a law firm or other counsel selected by Stockholders
participating in the Piggyback Registration (other than pursuant to clause (B)
of paragraph (i) above); (B) fees and expenses of accountants to the
Stockholders participating in the Piggyback Registration; and (C) underwriting
discounts and commissions and transfer taxes attributable to the sale of
Registrable Securities.
(g)Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any Registration initiated by it pursuant to which a
Piggyback Registration is being made under this Section 9 whether or not any
Stockholder has elected to include Registrable Securities in such Registration,
and shall promptly notify any Stockholder that has elected to include
Registrable Securities in such Registration of termination or withdrawal.


9.2Indemnification.


(a)Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by Law, each of the Stockholders (to
the extent that the Stockholders are subscribers for or purchasers of
Registrable Securities), each of their respective Affiliates and directors from
and against any and all losses, penalties, judgments, suits, costs, claims,
damages, liabilities and expenses, joint or several (including reasonable costs
of investigation and legal expenses) (each, a “Loss,” and collectively,
“Losses”) arising out of or based upon (i) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement under which
such Registrable Securities were Registered under the Securities Act (including
any final, preliminary or summary Prospectus contained therein or any amendment
or supplement thereto or any documents incorporated by reference therein), any
Issuer Free Writing Prospectus or amendment or supplement thereto or any other
disclosure


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
30



--------------------------------------------------------------------------------





document produced by or on behalf of the Company or any of its Subsidiaries,
including reports and other documents filed under the Exchange Act, (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or Issuer Free Writing Prospectus, in light
of the circumstances under which they were made) not misleading and/or (iii) any
actions or inactions or proceedings in respect of the foregoing, whether or not
such indemnified party is a party thereto; provided that the Company shall not
be liable to any particular indemnified party to the extent that any such Loss
arises out of or is based upon (A) an untrue statement or alleged untrue
statement or omission or alleged omission made in any such Registration
Statement or other document in reliance upon and in conformity with written
information furnished to the Company by such indemnified party expressly for use
in the preparation thereof or (B) an untrue statement or omission in a
preliminary Prospectus relating to Registrable Securities, if a Prospectus (as
then amended or supplemented) that would have cured the defect was furnished to
the indemnified party from whom the Person asserting the claim giving rise to
such Loss purchased Registrable Securities at least five (5) days prior to the
written confirmation of the sale of the Registrable Securities to such Person,
and a copy of such Prospectus (as amended and supplemented) was not sent or
given by or on behalf of such indemnified party to such Person at or prior to
the written confirmation of the sale of the Registrable Securities to such
Person. This indemnity shall be in addition to any liability the Company may
otherwise have. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of such Stockholder or any indemnified
party and shall survive the Transfer of such securities by such Stockholder. The
Company shall also indemnify underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution,
their officers and directors and each Person who controls such Persons (within
the meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the indemnified parties.
(b)Indemnification by the Participating Stockholders. Each Stockholder
participating in a Piggyback Registration agrees (severally and not jointly) to
indemnify and hold harmless, to the fullest extent permitted by Law, the
Company, its directors and officers and each Person who controls the Company
(within the meaning of the Securities Act or the Exchange Act), and each other
Stockholder, each of such other Stockholder’s respective direct or indirect
partners, members or shareholders and each of such partner’s, member’s or
shareholder’s partners, members or shareholders and, with respect to all of the
foregoing Persons, each of their respective Affiliates, employees, directors,
officers, trustees or agents and each Person who controls (within the meaning of
the Securities Act or the Exchange Act) such Persons and each of their
respective Representatives from and against any Losses resulting from (i) any
untrue statement of a material fact in any Registration Statement under which
such Registrable Securities were Registered under the Securities Act (including
any final, preliminary or summary Prospectus contained therein or any amendment
or supplement thereto or any documents incorporated by reference therein or any
Issuer Free Writing Prospectus or amendment or supplement thereto) or (ii) any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or any Issuer Free Writing Prospectus, in light of the
circumstances under which they


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
31



--------------------------------------------------------------------------------





were made) not misleading, in each case to the extent, but only to the extent,
that such untrue statement or omission is contained in any information furnished
in writing by such Stockholder to the Company specifically for inclusion in such
Registration Statement and has not been corrected in a subsequent writing prior
to or concurrently with the sale of the Registrable Securities to the Person
asserting the claim, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) was made in such Registration Statement, Prospectus, offering
circular, free writing Prospectus or other document, in reliance upon and in
conformity with written information furnished to the Company by such Stockholder
expressly for use therein. In no event shall the liability of such Stockholder
hereunder be greater in amount than the dollar amount of the gross proceeds
(less underwriting discounts and commissions) received by such Stockholder under
the sale of Registrable Securities giving rise to such indemnification
obligation less any amounts paid by such Stockholder pursuant to Section 9.2(d).
The Company shall be entitled to receive indemnities from underwriters, selling
brokers, dealer managers and similar securities industry professionals
participating in the distribution, to the same extent as provided above (with
appropriate modification) with respect to information furnished in writing by
such Persons specifically for inclusion in any Prospectus or Registration
Statement.
(c)Conduct of Indemnification Proceedings. Any Person entitled to
indemnification under this Section 9.2 shall (i) give prompt written notice to
the indemnifying party of any claim with respect to which it seeks
indemnification (provided that any delay or failure to so notify the
indemnifying party shall relieve the indemnifying party of its obligations
hereunder only to the extent, if at all, that it is actually and materially
prejudiced by reason of such delay or failure) and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any Person entitled to indemnification
hereunder shall have the right to select and employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (A) the indemnifying party
has agreed in writing to pay such fees or expenses, (B) the indemnifying party
shall have failed to assume the defense of such claim within a reasonable time
after delivery of notice of such claim from the Person entitled to
indemnification hereunder and employ counsel reasonably satisfactory to such
Person, (C) the indemnified party has reasonably concluded (based upon advice of
its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party or (D) in the reasonable judgment of any such Person
(based upon advice of its counsel), a conflict of interest may exist between
such Person and the indemnifying party with respect to such claims (in which
case, if the Person notifies the indemnifying party in writing that such Person
elects to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person). If the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action without
consent of the indemnified party. No indemnifying party shall consent to entry
of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of an unconditional release from all liability in respect to
such claim or litigation of such indemnified party. If such defense is not
assumed by


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
32



--------------------------------------------------------------------------------





the indemnifying party, the indemnifying party will not be subject to any
liability for any settlement made without its prior written consent, but such
consent may not be unreasonably withheld. It is understood that the indemnifying
party or parties shall not, except as specifically set forth in this
Section 9.2(c), in connection with any proceeding or related proceedings in the
same jurisdiction, be liable for the reasonable fees, disbursements or other
charges of more than one separate firm admitted to practice in such jurisdiction
at any one time unless (1) the employment of more than one counsel has been
authorized in writing by the indemnifying party or parties, (2) an indemnified
party has reasonably concluded (based on the advice of counsel) that there may
be legal defenses available to it that are different from or in addition to
those available to the other indemnified parties or (3) a conflict or potential
conflict exists or may exist (based upon advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels.
(d)Contribution. If for any reason the indemnification provided for in
Sections 9.2(a) and 9.2(b) is unavailable to an indemnified party (other than as
a result of exceptions contained in paragraphs (a) and (b) of this Section 9.2)
or insufficient in respect of any Losses referred to therein, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and the
indemnified party or parties on the other hand in connection with the acts,
statements or omissions that resulted in such losses, as well as any other
relevant equitable considerations. In connection with any Registration Statement
filed with the SEC by the Company, the relative fault of the indemnifying party
on the one hand and the indemnified party on the other hand shall be determined
by reference to, among other things, whether any untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 9.2(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in this Section 9.2(d). No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The amount paid or payable by an
indemnified party as a result of the Losses referred to in Section 9.2(a) and
Section 9.2(b) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 9.2(d), in connection with any
Registration Statement filed by the Company, a Stockholder participating in a
Piggyback Registration shall not be required to contribute any amount in excess
of the dollar amount of the gross proceeds (less underwriting discounts and
commissions) received by such Stockholder under the sale of Registrable
Securities giving rise to such contribution obligation, less any amounts paid by
such Stockholders pursuant to Section 9.2(b). If indemnification is available
under this Section 9.2,


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
33



--------------------------------------------------------------------------------





the indemnifying parties shall indemnify each indemnified party to the full
extent provided in Section 9.2(a) and Section 9.2(b) hereof without regard to
the provisions of this Section 9.2(d).
(e)No Exclusivity. The remedies provided for in this Section 9.2 are not
exclusive and shall not limit any rights or remedies that may be available to
any indemnified party at law or in equity or pursuant to any other agreement.
(f)Survival. The indemnities provided in this Section 9.2 shall survive the
Transfer of any Registrable Securities by such Stockholder.


9.3Alternative IPO Entities. In the event that any member of the Company Group
elects to effect an Underwritten Offering of equity securities (such entity, the
“Alternative IPO Entity”) rather than an Underwritten Offering of the equity
securities of the Company, whether as a result of a reorganization of the
Company or otherwise, the Company shall cause the Alternative IPO Entity to
enter into an agreement with the Stockholders that provides the Stockholders
with Registration rights with respect to the equity securities of the
Alternative IPO Entity that are substantially similar to the Registration rights
provided to the Stockholders in this Agreement.


9.4Restructuring in Connection with an IPO. In the event of an IPO, the Company
may engage in a recapitalization, stock split, consolidation or other
reorganization involving the Shares to preserve the economic effects
contemplated hereby and within the Company Constitution.



Section 10.
Representations and Warranties



10.1Representations and Warranties of Company. The Company hereby represents and
warrants to each Stockholder that on the date hereof:


(a)Existence; Authority; Enforceability.  The Company has the necessary power
and authority to enter into this Agreement and to carry out its obligations
hereunder. The Company is duly incorporated under the Laws of its jurisdiction
of organization, and the execution of this Agreement, and the consummation of
the transactions contemplated herein, have been authorized by all necessary
limited liability company actions, and no other act or proceeding on its part is
necessary to authorize the execution of this Agreement or the consummation of
any of the transactions contemplated hereby. This Agreement has been duly
executed by the Company and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and any implied covenant of good faith and fair dealing.
(b)Absence of Conflicts.  The execution and delivery by the Company of this
Agreement and the performance of its obligations hereunder do not and will not
(i) conflict with, or result in the breach of, any provision of the Company
Constitution or the organizational


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
34



--------------------------------------------------------------------------------





documents of any of its Subsidiaries; (ii) result in any violation, breach,
conflict, default or event of default (or an event which, with notice, lapse of
time or both, would constitute a default or event of default), or give rise to
any right of acceleration or termination or any additional payment obligation,
under the terms of any material contract, agreement or permit to which the
Company or any of its Subsidiaries is a party or by which the Company’s or any
of its Subsidiaries’ assets or operations are bound or affected; or
(iii) violate, in any material respect, any Law applicable to the Company or any
of its Subsidiaries.
(c)Consents.  Other than any consents that have already been obtained, no
governmental consent, waiver, approval, authorization, exemption, registration,
license or declaration or spousal consent is required to be made or obtained by
the Company or any of its Subsidiaries in connection with (i) the execution,
delivery or performance of this Agreement or (ii) the consummation of any of the
transactions contemplated herein.


10.2Representations and Warranties of the Stockholders. Each Stockholder
represents and warrants, severally and not jointly, and solely on its own
behalf, to each other Stockholder and to the Company that on the date hereof:


(a)Existence; Authority; Enforceability.  
(i)Such Stockholder, if it is not an individual, is duly organized or formed,
validly existing and in good standing under the Laws of its jurisdiction of
organization or formation and the execution, delivery and performance by it of
this Agreement is within its powers, has been duly authorized by all necessary
corporate or other action on its behalf, requires no action by or in respect of,
or filing with, any governmental body, agency or official, and does not and will
not contravene, or constitute a default under, any provision of applicable Law
or regulation or of its certificate of incorporation or other comparable
organizational documents or any agreement, judgment, injunction, Order, decree
or other instrument to which such Stockholder is a party or by which such
Stockholder or any of its properties is bound. This Agreement constitutes a
valid and binding agreement of such Stockholder, enforceable against such
Stockholder in accordance with its terms.
(ii)If such Stockholder is an individual, the execution, delivery and
performance by such Stockholder of this Agreement is within such Stockholder’s
legal right, power and capacity, requires no action by or in respect of, or
filing with, any governmental body, agency, or official, and does not and will
not contravene, or constitute a default under, any provision of applicable Law
or regulation or of any agreement, judgment, injunction, Order, decree or other
instrument to which such Stockholder is a party or by which such Stockholder or
any of his or her properties is bound. This Agreement constitutes a valid and
binding agreement of such Stockholder, enforceable against such Stockholder in
accordance with its terms.


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
35



--------------------------------------------------------------------------------







(b)Consents.  Other than any consents that have already been obtained, no
governmental consent, waiver, approval, authorization, exemption, registration,
license or declaration is required to be made or obtained by such Stockholder in
connection with (i) the execution, delivery or performance of this Agreement or
(ii) the consummation of any of the transactions contemplated herein.
(c)Investment Intent.
(i)Such Stockholder is fully aware that the Shares in the Company have not been
and may not be Registered under the Securities Act and have been issued in
reliance upon federal and state exemptions for transactions not involving a
Public Offering.
(ii)Such Stockholder’s Shares have been acquired for its own account solely for
investment and not with a view to resale or distribution thereof.
(iii)(A) Such Stockholder’s financial condition is such that such Stockholder
can afford to bear the economic risk of holding its Shares for an indefinite
period of time, (B) such Stockholder can afford to suffer a complete loss of
such Stockholder’s investment in its Shares, (C) such Stockholder understands
and has taken cognizance of all risks related to the purchase of its Shares and
(D) such Stockholder’s knowledge and experience in financial and business
matters are such that such Stockholder is capable of evaluating the merits and
risks of purchasing its Shares.
(iv)Such Stockholder has been given the opportunity to (A) ask questions of, and
receive answers from, the Company concerning the terms and conditions of the
offering of Shares and other matters pertaining to an investment in the Company
and (B) obtain any additional information which the Company can acquire without
unreasonable effort or expense that is necessary to evaluate the merits and
risks of an investment in the Company. In considering its investment in the
Company, such Stockholder has not relied upon any representations made by, or
other information (whether oral or written) furnished by or on behalf of, the
Company or any Director, officer, employee, agent or Affiliate of such Persons,
other than as expressly set forth in this Agreement. Such Stockholder has
carefully considered and has, to the extent it believes such discussion
necessary, discussed with legal, tax, accounting and financial advisers of the
suitability of an investment in the Company in light of its particular tax and
financial situation and has determined that an investment in the Company is a
suitable investment for it.
(v)Such Stockholder (or if such Stockholder is subject to any look‑through rules
pursuant to the Securities Act, each beneficial owner of such Stockholder within
the meaning of Rule 501 of Regulation D promulgated under the Securities Act) is
an “accredited investor” as such term is defined in Rule 501 of Regulation D.


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
36



--------------------------------------------------------------------------------









10.3Entitlement of the Company and the Stockholders to Rely on Representations
and Warranties. The foregoing representations and warranties may be relied upon
by the Company and by the Stockholders in connection with the entering into of
this Agreement.



Section 11.
Miscellaneous



11.1 Termination of this Agreement. This Agreement shall remain in effect until
terminated automatically (a) upon the cessation of the business of the Company
and its Subsidiaries and winding up of their affairs or (b) immediately prior to
a Change of Control. Notwithstanding any termination of this Agreement, however,
the provisions of this Agreement shall survive any such termination to the
extent necessary for any Person to enforce any right of such Person that accrued
hereunder prior to or on account of such termination.


11.2 No Conflict. In the event of any conflict between the terms of this
Agreement (or any portion thereof) and the Company Constitution, the terms of
this Agreement shall prevail.


11.3 Injunctive Relief. Each of the parties hereto acknowledges that it will be
impossible to measure in money the damage to the Company and to the other
parties hereto if there is a failure to comply with this Agreement. It is
therefore agreed that the Company or any other party hereto, in addition to any
other rights or remedies that it may have, shall be entitled to immediate
injunctive relief and to specific performance to enforce this Agreement and that
if any action or proceeding is brought in equity to enforce it, no party will
urge as a defense that there is an adequate remedy at law. The parties hereto
agree that by seeking the remedies provided for in this Section 11.3, a party
shall not in any respect waive its right to seek at any time any other form of
relief that may be available to a party under this Agreement, including any
other remedy to which such party is entitled at law or in equity.


11.4 Governing Law. This Agreement and all relationships created by it and
arising out of or in connection with it, together with all disputes arising out
of or in connection with it, will in all respects be governed by and construed
in accordance with Irish law.


11.5 Jurisdiction. The parties agree that the Irish courts will have exclusive
jurisdiction to hear, settle and/or decide any dispute arising out of or in
connection with this Agreement and the parties agree that the Irish courts are
the most appropriate and convenient courts to hear and decide any such dispute
and therefore that they will not argue to the contrary.


11.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
37



--------------------------------------------------------------------------------





UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C)
EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 11.6.


11.7 Successors; Assigns and Transferees. Each Stockholder may assign all or a
portion of its rights hereunder to a Permitted Transferee to which such
Stockholder Transfers all or any of its Shares; provided that such Person shall
only be admitted as a party hereunder upon its, his or her execution and
delivery of a Joinder, whereupon such Person will be treated as a Stockholder
for all purposes of this Agreement, with the same rights, benefits and
obligations hereunder as the Transferring Stockholder with respect to the Shares
(if applicable, and except that if such Person was a Stockholder prior to such
Transfer, such Person shall have the same rights, benefits and obligations with
respect to such Transferred Shares as were applicable to Shares held by such
Person prior to such Transfer). Any assignment in contravention of this
Section 11.7 shall be null and void.


11.8 Binding Effect. Except as otherwise provided in this Agreement, the terms
and provisions of this Agreement shall be binding on and inure to the benefit of
each of the parties hereto and their respective successors.


11.9 Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.


11.10 Headings. The heading references herein are for convenience purposes only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.


11.11 Other Activities. Notwithstanding anything in this Agreement, none of the
provisions of this Agreement shall in any way limit a Stockholder or any of its
Affiliates from engaging in any brokerage, investment advisory, financial
advisory, anti-raid advisory, principaling, merger advisory, financing, asset
management, trading, market-making, arbitrage, investment activity and other
similar activities conducted in the ordinary course of their business.


11.12 Notices. All notices, consents, waivers and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when: (a) delivered


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
38



--------------------------------------------------------------------------------





by hand (with written confirmation of receipt); (b) sent by fax or electronic
mail; provided that a copy is immediately sent by an internationally recognized
overnight delivery service (receipt requested); or (c) when received by the
addressee, if sent by an internationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses, fax numbers and
electronic mail addresses set forth below (or to such other addresses, fax
numbers and electronic mail addresses as a party may designate by written
notice):


If to the Company:
Noden Pharma DAC
56 Fitzwilliam Square
Dublin, 2
Ireland
Attn: Chief Executive Officer
Email: efarah@nodenpharma.com
Fax: +353 (0) 61 363 682


With a copy (which shall not constitute notice) to:


PDL BioPharma, Inc.
932 Southwood Boulevard
Incline Village, Nevada 89451
Attn: General Counsel
Email: general.counsel@pdl.com
Fax: (775) 832-8502


If to Farah:


5 Belsize Drive
Toronto, Ontario, Canada
M4S 1L3


If to Farah:


5 Belsize Drive
Toronto, Ontario, Canada
M4S 1L3


If to a Minority Stockholder:


(At the address listed on Annex A).
11.13 Modification and Waiver. No amendment, modification or waiver of this
Agreement shall be effective unless made in a written instrument that
specifically references this Agreement and that is signed by the Company and
PDL; provided that no amendment to the


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
39



--------------------------------------------------------------------------------





Agreement that adversely affects any Stockholder in a disproportionate manner
shall be made without the consent of such Stockholder. The waiver on the part of
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach, except as otherwise explicitly
provided for in such waiver, and shall be effective only to the extent
specifically set forth in such waiver. Except as expressly provided herein, the
failure of the Company or any Stockholder to enforce at any time, or for any
period of time, any provisions of this Agreement shall not be construed as a
waiver of any provision or of the right of any such Person to enforce each and
every provision of this Agreement. Notwithstanding anything contained in this
Agreement to the contrary, each Stockholder hereby acknowledges and agrees that
no Minority Stockholder shall have any right to enforce this Agreement against
any other Minority Stockholder or compel or seek to compel the Company or PDL to
enforce this Agreement against any other Minority Stockholder, and such right to
enforce this Agreement against a Minority Stockholder shall be solely and
exclusively vested in the Company and PDL (and their respective successors and
assigns).


11.14 Counterparts; Facsimile or PDF. This Agreement may be executed in one or
more counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. This Agreement may be executed by facsimile or electronic
transmission in portable document format (.pdf), each of which shall be deemed
an original.


11.15 Third Parties. Nothing expressed or implied in this Agreement is intended
or shall be construed to confer on any Person, other than the Company and the
Stockholders, any rights hereunder.


11.16 Complete Agreement; Modification and Termination; Joinder. This Agreement
contains a complete statement of all the arrangements among the parties with
respect to its subject matter, supersedes all existing agreements among them
concerning that subject matter and cannot be changed, except in writing signed
by the parties that have the right to effect such amendment under this
Agreement, other than (i) for the purpose of adding additional holders of
Shares, from time to time, which may be accomplished through the execution of a
Joinder, or terminated, except in a writing signed by all of the parties or
pursuant to its terms, or (ii) or to update Annex A in accordance with the terms
of this Agreement.


*    *    *    *    *




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
40



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date first above written.
COMPANY:
Noden Pharma DAC
By:    _________________________________    
Name:    Elie Farah
Title:    Chief Executive Officer


[Signature Page to Noden Pharma DAC Investment and Stockholders’ Agreement]



--------------------------------------------------------------------------------









PDL:
PDL BIOPHARMA, INC.
By:
____________________________________    

Name:
Title:


[Signature Page to Noden Pharma DAC Investment and Stockholders’ Agreement]



--------------------------------------------------------------------------------







FARAH:




___________________________________________    
Name: Elie Farah


[Signature Page to Noden Pharma DAC Investment and Stockholders’ Agreement]



--------------------------------------------------------------------------------





MANAGEMENT STOCKHOLDERS:






_________________________________________    
Name:
  


_________________________________________    
Name:




_________________________________________    
Name:




_________________________________________    
Name:




_________________________________________    
Name:




_________________________________________    
Name:




[Signature Page to Noden Pharma DAC Investment and Stockholders’ Agreement]



--------------------------------------------------------------------------------






ANNEX A
COMPANY SHARES
Party
Address
Number of Shares Issued
Type of Shares
Date of Issuance
Amount Credited as Paid Up on the Shares
Share Premium
PDL
See Section 11.12.
8,800
Ordinary Shares
Initial Closing Date
$880
$0
PDL
See Section 11.12.
9,400,000
Preferred Shares
Initial Closing Date
$94,000
$66,150,000 and $[***]
PDL
See Section 11.12.
1
Preferred Shares
On the date the Anniversary Consideration is paid
$0.01
[_____________]
PDL
See Section 11.12.
1
Preferred Shares
On the date the Milestone 1 Consideration is paid
$0.01
[_____________]
PDL
See Section 11.12.
1
Preferred Shares
On the date the Milestone 2 Consideration is paid
$0.01
[_____________]
PDL
See Section 11.12.
1
Preferred Shares
On the date the Milestone 3 Consideration is paid
$0.01
[_____________]
PDL
See Section 11.12.
1
Preferred Shares
On the date the Milestone 4 Consideration is paid
$0.01
[_____________]
Farah
See Section 11.12.
600
Ordinary Shares
Initial Closing Date
$60
$0
Farah
See Section 11.12.
600,000
Preferred Shares
Initial Closing Date
$6,000
$233,833





Annex A-1

--------------------------------------------------------------------------------






EXHIBIT A
JOINDER AGREEMENT
Dated as of [________]
WHEREAS, Noden Pharma DAC, a designated activity company limited by shares
organized under the Laws of Ireland (the “Company”), and various of the holders
of its ordinary shares of $1.00 (“Ordinary Shares”) and preferred shares of
$1.00 (“Preferred Shares”), are parties to the Investment and Stockholders’
Agreement, dated as of July 1, 2016 (the “Stockholders’ Agreement”), a copy of
which is attached hereto as Exhibit A; and
WHEREAS, pursuant to an agreement of event date herewith, [_________________]
(the “New Stockholder”) is acquiring from [______________________], [______]
Ordinary Shares; and
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the New Stockholder agrees as follows:
By [its][his]her] execution of this Joinder, the New Stockholder hereby becomes
a party to the Stockholders’ Agreement and agrees that [it][he][she] will be
bound by, and be entitled to the benefits of, all of the terms and conditions of
the Stockholders’ Agreement as if [it][he][she] had originally been named as
[PDL][a Management Stockholder][a Minority Stockholder] therein. Execution and
delivery of this Joinder by the New Stockholder shall also constitute execution
and delivery by [it][him][her] of the Stockholders’ Agreement, without further
action of any party.
Annex A to the Stockholders’ Agreement shall be amended to read as set forth on
Schedule A attached hereto.


Exhibit A-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Stockholder has executed this Joinder as of the date
first above written.
NEW STOCKHOLDER:


[NAME OF ENTITY]


By:___________________________________            
Name:    
[Title:]






or






______________________________________    
Name: [Name of Individual]


Acknowledged and Accepted
as of the date first above written:




COMPANY:


Noden Pharma DAC


By:________________________________                        
Name:    Elie Farah
Title:    Chief Executive Officer




Exhibit A-2